In re F.A.R., Jr.; — Defendant(s); applying for writ of certiorari and/or review; to *84the Court of Appeal, Third Circuit, No. 38293; Parish of LaSalle, 28th Judicial District Court, No. 38298.
Writ granted in part and denied in part. Defendant was sentenced under the post-1986 version of La.R.S. 14:81 for conduct occurring between 1980 and 1982. Under the law applicable at the time of the offenses, the crime of attempted indecent behavior with a juvenile carried a maximum penalty of two and one-half years’ imprisonment, with or without hard labor. La.R.S. 14:27; 14:81; Acts 1977, No. 537. Defendant’s sentences on each count of three and one-half years at hard labor are therefore vacated and this case is remanded to the district court for resentencing. In all other respects, the application is denied.